                         Case 19-11025-MFW               Doc 73       Filed 06/21/19       Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:
                                                                         Chapter 11
         TRIANGLE PETROLEUM CORPORATION,
                                                                         Case No. 19-11025 (MFW)
                                   Debtor.1
                                                                         Ref. Docket Nos. 8, 9 & 71


                  NOTICE OF (I) ENTRY OF ORDER CONFIRMING CHAPTER 11 PLAN OF
                    REORGANIZATION OF TRIANGLE PETROLEUM CORPORATION
                     AND APPROVING DISCLOSURE STATEMENT WITH RESPECT
                    THERETO; (II) OCCURRENCE OF THE EFFECTIVE DATE OF THE
                         PLAN; AND (III) PROFESSIONAL CLAIMS BAR DATE

         TO ALL CREDITORS, EQUITY INTEREST HOLDERS, AND OTHER PARTIES IN
         INTEREST:

                PLEASE TAKE NOTICE that, on June 14, 2019, the United States Bankruptcy Court
         for the District of Delaware (the “Bankruptcy Court”) entered an order [Docket No. 71]
         (the “Confirmation Order”) approving the Disclosure Statement for the Chapter 11 Plan of
         Reorganization of Triangle Petroleum Corporation (as the same may have been modified,
         supplemented, and amended, the “Disclosure Statement”) [Docket No. 9], a copy of which is
         attached to the Confirmation Order as Exhibit A, and confirming the Chapter 11 Plan of
         Reorganization of Triangle Petroleum Corporation [Docket No. 8] (as modified, amended, and
         including all supplements and exhibits thereto, the “Plan”),2 a copy of which is attached to the
         Confirmation Order as Exhibit B, of the above-captioned debtor and debtor in possession
         (the “Debtor”).

                PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
         June 21, 2019.

                 PLEASE TAKE FURTHER NOTICE that, in accordance with Article II.A(i) of the
         Plan, all final applications for Professional Fee Claims for services rendered or reimbursement of
         costs, expenses or other charges incurred by Professionals after the Petition Date and prior to and
         including the Effective Date shall be filed with the Bankruptcy Court and served on the
         Reorganized Debtor, counsel to the Reorganized Debtor, and such other Entities who are
         designated by the Bankruptcy Rules and the Confirmation Order no later than July 22, 2019
         (the “Professional Claims Bar Date”). Any Holder of a Professional Fee Claim that does not file

         1        The last four digits of the Debtor’s taxpayer identification number are 0762. The Debtor’s mailing address
         is 100 Fillmore Street, 5th Floor, Denver, Colorado 80206.
         2      Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan and the
         Confirmation Order, as applicable.
01:24610548.1
                       Case 19-11025-MFW         Doc 73     Filed 06/21/19    Page 2 of 3



         and serve such application by the Professional Claims Bar Date shall be forever barred from
         asserting such Professional Fee Claim against the Debtor, the Reorganized Debtor, or their
         respective properties, and such Professional Fee Claim shall be deemed discharged as of the
         Effective Date. Objections to any final applications for Professional Fee Claims must be filed
         and served on the Reorganized Debtor, counsel to the Reorganized Debtor, and the applicable
         Professional no later than twenty-one (21) days after the filing of such final fee application
         with respect to such Professional Fee Claim.

                 PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order may be
         obtained free of charge on the case website (the “Case Website”) maintained by the Debtor’s
         voting agent, Epiq Corporate Restructuring, LLC (the “Voting Agent”) at
         https://dm.epiq11.com/Triangle, or by written request to the Voting Agent via first class or
         overnight mail to Epiq Corporate Restructuring, LLC, Re: Triangle Petroleum Corporation,
         10300 SW Allen Blvd., Beaverton, OR 97005. The Confirmation Order is also on file with the
         clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware
         19801, where it is available for review between the hours of 8:00 a.m. to 4:00 p.m. (Eastern
         Time) and are available on the Bankruptcy Court’s website at www.deb.uscourts.gov.

                PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has approved
         certain discharge, release, exculpation, injunction, and related provisions set forth in
         Article X of the Plan, as modified by the Confirmation Order.

                 PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on
         the Debtor, the Reorganized Debtor, and any Holder of a Claim or an Equity Interest and such
         Holder’s respective predecessors, successors, and assigns, whether or not the Claim or the Equity
         Interest of such Holder is Impaired under the Plan, and whether or not such Holder voted to
         accept the Plan or had an opportunity to vote to accept or reject the Plan.

                PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order
         contain other provisions that may affect your rights. You are encouraged to review the
         Plan and the Confirmation Order in their entirety.

         Dated: June 21, 2019                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                  /s/ Andrew L. Magaziner
                                                  Pauline K. Morgan (No. 3650)
                                                  Andrew L. Magaziner (No. 5426)
                                                  Shane M. Reil (No. 6195)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  - and-



01:24610548.1
                Case 19-11025-MFW   Doc 73   Filed 06/21/19     Page 3 of 3



                                    PAUL, WEISS, RIFKIND,
                                    WHARTON & GARRISON LLP
                                    Kelley A. Cornish
                                    Alexander Woolverton
                                    1285 Avenue of the Americas
                                    New York, New York 10019
                                    Telephone: (212) 373-3000
                                    Facsimile: (212) 757-3990

                                    Counsel to the Debtor and
                                    Debtor in Possession




01:24610548.1
